OPINION OF THE COURT
Per Curiam.
The instant application is predicated upon an order of the Superior Court-Judicial District of Hartford (Connecticut), dated September 4, 2001, which administratively suspended the respondent from the practice of law in Connecticut for failure to pay the annual client security fee due June 15, 2000, and subsequent administrative suspensions, which were published in the Connecticut Law Journal on May 22, 2007, June 24, 2008, June 16, 2009, June 1, 2010, and May 31, 2011, for nonpayment of the client security fee for calendar years 2006 through 2010.
Inasmuch as the respondent has asserted none of the enumerated defenses to the imposition of reciprocal discipline, the application of the Grievance Committee for the Tenth Judicial District is granted, and, effective immediately, the respondent is suspended from the practice of law in New York for a period of six months (cf. Matter of Cepeda, 38 AD3d 69 [2006]).
Mastro, A.PJ., Rivera, Skelos, Dillon and Angiolillo, JJ., concur.
Ordered that the application of the Grievance Committee for the Tenth Judicial District to impose discipline is granted; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, effective immediately, the respondent, Christopher J. Maloney, admitted as Christopher John Maloney, is suspended from the practice of law in New York for a period of six months, and continuing until the further order of this Court, with leave to apply for reinstatement no sooner than one month prior to the expiration of the six-month period, upon furnishing satisfactory proof that during that period he (1) refrained from practicing or attempting to practice law in New York, (2) fully complied with this order and the terms and provisions of the written rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10), (3) complied with the applicable provisions *57of 22 NYCRR 691.11 (c), (4) obtained reinstatement to the practice of law in the State of Connecticut, (5) brought current his attorney registration in New York pursuant to Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (c), and (6) otherwise properly conducted himself; and it is further,
Ordered that the respondent, Christopher J. Maloney, admitted as Christopher John Maloney, shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Christopher J. Maloney, admitted as Christopher John Maloney, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Christopher J. Maloney, admitted as Christopher John Maloney, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).